Citation Nr: 1630764	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-06 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her son

ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from July 1947 to December 1951 and September 1954 to September 1970.  He passed away in December 2008, and the Appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter the Agency of Original Jurisdiction (AOJ)).

In January 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

These issues were previously before the Board in April 2014 and were remanded for further development.  Specifically, the Board requested the Appellant be provided with additional notice, clarification be obtained from the VA physician who completed the Veteran's death certificate, and an opinion from a VA examiner be obtained.  These requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 2008, and the initial death certificate lists his primary cause of death as metastatic thymic carcinoma.

2.  The Veteran's metastatic thymic carcinoma did not begin during, or for several decades after, his active duty service, and was not otherwise caused by his service, including his presumed exposure to herbicides therein.

3.  The Veteran's service-connected disabilities did not cause or contribute to his death.

4.  The Veteran was not evaluated by the VA as being totally disabled for a continuous period of at least 10 years immediately preceding death, he died several decades after discharge, and he was not a prison of war.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).

2.  The criteria for DIC pursuant to 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. §§ 3.22, 3.159 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

The Appellant is seeking service connection for the cause of the Veteran's death.  Specifically, she asserts that because the Veteran's prostate cancer and diabetes mellitus, disabilities for which he was service-connected prior to this death, were listed as 'other significant conditions contributing to death' on the amended death certificate, service connection for cause of death should granted.  As will be discussed below, the Appellant's appeals are denied.

VA regulations provide the death of a veteran will be considered due to service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

In seeking VA disability compensation, a claimant generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

At the time of his death in December 2008, the Veteran was service connected for a heart condition, residuals of prostate cancer, diabetes mellitus, and erectile dysfunction.  The Veteran's service treatment records also reflect he served in the Republic of Vietnam during the Vietnam War, and was therefore presumptively exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  
On the initial death certificate received by the VA in December 2008, the Veteran's immediate cause of death was listed as metastatic thymic carcinoma.  (The thymus is a small organ located behind the sternum and related to the immune system.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1925 (32nd ed. 2012).   

VA regulations provide that service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  However, metastatic thymic carcinoma is not included on the exclusive list of diseases which are covered by this presumption.  38 C.F.R. § 3.309(e).  Therefore, the Veteran's primary cause of death, metastatic thymic carcinoma, should not have been presumptively service connected due to presumed exposure to Agent Orange.

In a second copy of the death certificate received by the VA in August 2013, prostate cancer and adult type II diabetes mellitus were added as 'significant conditions contributing to death.'  This 2013 death certificate indicated it was signed by Dr. W.H., the same physician who signed the 2008 death certificate.

Because there was no rationale or other explanation for the addition of prostate cancer and diabetes as conditions which contributed to the Veteran's death, the VA sought further clarification from Dr. W.H. as to the reasoning behind the addition to the 2013 death certificate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  However, in a December 2015 email, Dr. W.H. stated, "I do not remember having revised his death certificate in 2013 and thus I am not able to discuss specific reasons for the change."  Therefore, the evidence does not contain any rationale or explanation as to why prostate cancer and diabetes were added to the 2013 death certificate, even after asking the physician for clarification.  Accordingly, the 2013 death certificate is limited in probative value, and is not sufficient to establish the Veteran's service-connected disabilities contributed to his death.

The additional medical evidence does not establish, or otherwise suggest, the Veteran's service connected disabilities either caused or contributed to his death.  Instead, medical records from the month of his passing reflect the Veteran experienced advanced metastatic cancer of the thymus, renal failure, and multiorgan failure.  These records do not make any mention of complications from his service connection disabilities, including heart condition, prostate cancer, diabetes mellitus, or erectile dysfunction.  

In September 2009, a VA examiner reviewed the Veteran's claims file and opined the Veteran died from metastatic thymic cancer and not his diabetes, prostate cancer, or erectile dysfunction.  However, because this examiner did not provide any rationale for their opinion, this report is limited in probative value.

In December 2015, the Veteran's claims file was returned to a different VA examiner.  This examiner reviewed the Veteran's complete claims file, including the prior Board remand and the Veteran's death certificates.  This examiner noted, "I question the validity of the revised death certificate."  The examiner further noted that the original death certificate was consistent with the worksheet for preparation of death certificate.  After reviewing all the evidence, the examiner opined it was less likely than not, then further clarified "MUCH LESS than 50% probability," that the Veteran's service-connected prostate cancer, diabetes mellitus, or heart condition caused or contributed to his death.  The examiner explained that although the Veteran was previously diagnosed with, and treated for, prostate cancer, this cancer had been in remission since 2003.  Additionally, his diabetes was controlled and his heart condition was stable in 2008.  The examiner also opined that metastatic thymic carcinoma is not caused by prostate cancer, diabetes mellitus, or a heart disorder, citing to recent medical literature, including UpToDate, which was last updated in January 2015.  Because this examiner demonstrated familiarity with the relevant facts, and provided a full rationale for her opinion, complete with citations to recent medical literature, this report provides probative evidence against the Appellant's assertions the Veteran's service-connected disabilities caused, or contributed to, his death.

The evidence also does not establish the primary cause of the Veteran's death, his metastatic thymic cancer, was caused or aggravated by his active duty service or his service-connected disabilities.  The evidence does not establish the Veteran developed metastatic thymic cancer until approximately 2005, more than thirty years after his separation from the Army.  Furthermore, the medical evidence does not contain any opinion relating the Veteran's thymic cancer to his active duty service.  Instead, the January 2015 VA examiner specifically opined that, according to evidence-based medical literature, including UpToDate, thymic carcinoma has an "unknown etiology and no known risk factors."  She went on to opine that there is no support for the contention that metastatic thymic cancer is caused or contributed to by prostate cancer, diabetes mellitus, or a heart disability, including coronary artery disease.  Therefore, she opined, it was less likely than not that the Veteran's prostate cancer, diabetes mellitus, or heart disorder caused or worsened his metastatic thymic cancer.  

Finally, the evidence does not establish the Veteran's metastatic thymic cancer was otherwise caused by his presumed in-service exposure to Agent Orange.  Instead, the January 2015 VA examiner opined metastatic thymic cancer is not caused by herbicide exposure, including Agent Orange.  She explained that evidence-based medical literature, including UpToDate, does not support a contention that thymic cancer was caused by any herbicide agent.  Because this examiner again demonstrated familiarity with the relevant facts, and provided a full rationale for her opinion, complete with citations to recent medical literature, this report provides probative evidence against the Appellant's assertions the primary cause of the Veteran's death, metastatic thymic cancer, was caused or aggravated by his active duty service or his service-connected disabilities.

Based on the foregoing, the evidence does not establish the Veteran's death was caused, or substantially contributed to by, his active duty service.  The primary cause of his death, metastatic thymic cancer, was not caused or aggravated by his active duty service, including his presumed exposure to herbicide agents, and should not have been otherwise service connected.  Furthermore, the Veteran's service-connected disabilities at the time of his death, including a heart disability, prostate cancer, diabetes mellitus, and erectile dysfunction, did not cause or otherwise contribute to the cause of his death.  Accordingly, service connection for cause of death is not established.

DIC Benefits Under § 1318

The Appellant is also seeking entitlement to DIC benefits under 38 U.S.C.A. § 1318.  This section provides that even if a veteran died of nonservice-connected causes, VA will pay death benefits to the surviving spouse in the same manner as if the death were service connected if the following criteria are met:

1) The veteran's death was not the result of his own willful misconduct

2) At the time of death, the veteran was receiving compensation for a service-connected disability that was

a) Rated by the VA as totally disabling for a period of at least 10 years immediately preceding death

b) Rated by the VA as total disabling continuously since the veteran's active duty service for at least 5 years immediately preceding death, or

c) Rated by the VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.

38 U.S.C.A. § 1318(b).

In this case, at the time of his death, the Veteran was assigned the following ratings for his service-connected disabilities: 60 percent for a heart disability, 40 percent for residuals of prostate cancer, 20 percent for diabetes mellitus, and a noncompensable rating for erectile dysfunction.  He therefore had a combined schedular rating of 80 percent, less than totally disabling.

However, the Veteran received total disability based on individual unemployability (TDIU) since April 2005.  VA regulations specifically provide that TDIU constitutes "rated by VA as totally disabling" for purposes of 38 U.S.C.A. § 1318.  38 C.F.R. § 3.22.  Therefore, the Veteran had been found totally disabling by the VA for a period of approximately three and a half years prior to his death.

Because the Veteran was rated totally disabling for a period of less than five years, entitlement to DIC benefits is not met under 38 U.S.C.A. § 1318(b)(1) or (2).  Additionally, the Veteran's service treatment records do not reflect he was a former prisoner of war, and therefore 38 U.S.C.A. § 1318(b)(3) does not apply.

Based on the foregoing, although the Veteran was determined to be totally disabling by the VA prior to his death, he was not determined to be total disabling for a long enough period to meet the eligibility requirements under 38 U.S.C.A. § 1318.  Accordingly, entitlement to DIC benefits under this section is denied as a matter of law.



Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to an appellant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the appellant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise an appellant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, in claims for DIC benefits notice must be provided to the appellant which includes (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).
	
In the present case, required notice was provided by a letter dated in June 2010, which informed the Appellant of all the elements required by the Pelegrini II Court.  The letter also informed the Appellant how disability ratings and effective dates were established.  The additional DIC notice required by Hupp was provided in a February 2016.  Although all required notice was not provide before initial AOJ consideration of this issue, the Board finds that any defect concerning the timing of the notice requirement was harmless error.  The Appellant has been provided with additional opportunities to submit evidence and ample time to response to VA notices.   See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Appellant's claim was readjudicated following completion of the notice requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained, and the Appellant did not identify any relevant private medical records.

The Appellant was provided with a hearing before the undersigned VLJ in January 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Appellant was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the cause Veteran's death.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence was identified by the Appellant or her representative.  Neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Appellant's hearing constitutes harmless error.
  
Finally, an opinion was also obtained from a VA examiner.  Although the examiner was unable to examine the Veteran, she reviewed the Veteran's complete claims file and demonstrated familiarity with the relevant evidence.  Her report was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Appellant's claim.  Furthermore, neither the Appellant nor her representative has voiced any issue with the adequacy of the examiner's opinion.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


